Citation Nr: 1827096	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for a recurrent right elbow disability to include epicondylitis.  

2.  Entitlement to service connection for a recurrent left elbow disability to include epicondylitis.  


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION


The Veteran had active service from June 1975 to June 1979 and from January 1982 to August 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied service connection for both a right elbow disorder and a left elbow disorder.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran contends that service connection for a right elbow disorder and a left elbow disorder is warranted as the claimed disabilities originated during active service or, in the alternative, are related to service-connected right upper extremity carpal tunnel syndrome and left upper extremity carpal tunnel syndrome.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, chronic fatigue syndrome, sinusitis, cholecystitis with cholecystectomy residuals and a history of gastroesophageal reflux disease, lumbosacral spine degenerative disease, and erectile dysfunction.   
The Board observes that the record is in conflict as to whether the Veteran has recurrent right elbow and left elbow disabilities.  While the VA clinical documentation of record reflects that the Veteran was repeatedly diagnosed with lateral epicondylitis and tennis elbow, the reports of VA examinations dated in October 2013, March 2015, and August 2015 convey that the Veteran was found to have no elbow disabilities.  The VA examinations were all conducted by the same nurse-practitioner.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent conflicting clinical findings, the Board concludes that further VA evaluation is necessary.  

VA clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the right elbow and left elbow disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  
2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after February 2016.  

3.  Schedule the Veteran for a VA examination, conducted by a physician, to assist in determining the nature and severity of the right elbow and the left elbow disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent elbow disabilities.  If no recurrent elbow disorder is identified, the examiner should specifically state that fact.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified elbow disability had its onset during active service or is related to any incident of service.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified elbow disability is due to or the result of the right upper extremity carpal tunnel syndrome, the left upper extremity carpal tunnel syndrome, or the Veteran's other service-connected disabilities.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified elbow disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the right upper extremity carpal tunnel syndrome, the left upper extremity carpal tunnel syndrome, or the Veteran's other service-connected disabilities.  

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

